TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00009-CV




                                In re Patrick Earl Tarkington




                    ORIGINAL PROCEEDING FROM COMAL COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).

Relator’s motion for emergency judicial review is also denied.



                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Filed: January 13, 2022